 

--------------------------------------------------------------------------------

Exhibit 10.3
ESCROW AGREEMENT




THIS ESCROW AGREEMENT (the “Escrow Agreement”) is entered into as of May 3, 2010
by and among the stockholders of Cuming Corporation, a Massachusetts corporation
(the “Company”) listed on the signature pages hereof (collectively the
“Seller”), Deep Down, Inc., a Nevada corporation (the “Buyer”), and Casner &
Edwards, LLP, a Massachusetts limited liability partnership (the “Escrow
Agent”).


WHEREAS, Seller, the Company and Buyer have entered into a Stock Purchase
Agreement dated the date hereof (the “Purchase Agreement”) pursuant to which
Seller has agreed to sell and Buyer has agreed to purchase from Seller the
issued and outstanding common stock, $1.00 par value per share, of the Company,
subject to the terms and conditions of the Purchase Agreement; and


WHEREAS, Buyer has agreed to pay a portion of the Purchase Price by issuance and
delivery to Seller of the Escrowed Stock, which shall be deposited herewith with
the Escrow Agent, to be held subject to the terms and conditions of this
Agreement; and


NOW THEREFORE in consideration of the mutual covenants herein, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereby agree as follows:


1.  Definitions.


Terms defined in the Purchase Agreement and not otherwise defined herein are
used herein with the meanings so defined.


2.  Escrow.
 
  Upon execution of this Escrow Agreement (i) Buyer shall deliver to Escrow
Agent original certificates (the “Certificates”) issued to Seller evidencing the
Escrowed Stock, and (ii) Seller shall deliver to Escrow Agent duly executed
stock power instruments (the “Stock Powers” and, together with the Certificates,
collectively the “Escrow Instruments”) conveying and transferring title to the
Escrowed Stock to Buyer.


3.  Release of Escrow Instruments.
 
3.1 Within three (3) business days of receipt of notice from Seller and Buyer
that the Closing has occurred, Escrow Agent shall release the Escrow Instruments
to Seller.
 
3.2  Within three (3) days of receipt of notice from Seller that the Purchase
Agreement has been terminated and that, pursuant to the provisions of Section
9.4 of the Purchase Agreement, Seller has the right to retain the Escrowed
Stock, Escrow Agent shall so notify Buyer.  If within three (3) business days of
receipt of such notice from Escrow Agent, Buyer delivers notice to Escrow Agent
of Buyer’s objection to release of the Escrow Instruments, Escrow Agent shall
not release the Escrow Instruments without (i) mutual written consent of Seller
and Buyer or (ii) a final court order of a court of competent jurisdiction.  If
Buyer fails to deliver notice of objection to Escrow Agent pursuant to this
Section 3.2 within three (3) business days of receipt of Escrow Agent’s notice
to Buyer hereunder, Escrow Agent shall release the Escrow Instruments to Seller.
 

 
1

--------------------------------------------------------------------------------


 
3.3  Within three (3) business days of receipt of notice from Buyer that the
Purchase Agreement has been terminated and that, pursuant to the provisions of
Section 9.4 of the Purchase Agreement, Buyer is entitled to require Seller to
make immediate retransfer of the Escrowed Stock to Buyer, Escrow Agent shall so
notify Seller.  If, within three (3) business days of receipt of such notice
from Escrow Agent, Seller delivers notice to Escrow Agent of Seller’s objection
to release of the Escrow Instruments, Escrow Agent shall not release the Escrow
Instruments without (i) mutual written consent of Seller and Buyer or (ii) a
final court order of a court of competent jurisdiction.  If Seller fails to
deliver notice of objection to Escrow Agent pursuant to this Section 3.3 within
three (3) business days of receipt of Escrow Agent’s notice to Seller hereunder,
Escrow Agent shall release the Escrow Instruments to Buyer.


4.  Fees and Expenses.
 
  Escrow Agent shall not charge any fee for services to be rendered hereunder,
provided that any fees and expenses incurred by the Escrow Agent in connection
with court proceedings or informal dispute resolution proceedings relating to
the Escrow Instruments shall be borne in equal part by Seller and Buyer.


5.  Responsibilities of Escrow Agent; Limitation of Escrow Agent’s Liability.


5.1  The sole responsibility of Escrow Agent shall be to receive and hold the
Escrow Instruments, subject to release and delivery in accordance with this
Escrow Agreement.  Escrow Agent shall not be liable for losses due to acts of
God, war, loss of electrical power or the failure of communication devices.
 
5.2  Escrow Agent shall incur no liability whatsoever with respect to any action
taken or suffered by it in reliance upon any notice, direction, instruction,
consent, statement or other documents believed by it to be genuine and duly
authorized, nor for any other action or inaction except for its own gross
negligence or willful misconduct.  The Escrow Agent shall not be responsible for
the validity or sufficiency of this Escrow Agreement.  In all questions arising
under this Agreement, Escrow Agent may rely on the advice of counsel, and for
anything done, omitted or suffered in good faith by Escrow Agent based on such
advice, Escrow Agent shall not be liable to any person .  The Escrow Agent shall
not be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner reasonably
satisfactory to it.
 

 
2

--------------------------------------------------------------------------------


 
5.3  Seller and Buyer hereby agree to indemnify Escrow Agent for, and hold it
harmless against, any loss, liability or expenses incurred without gross
negligence or willful misconduct on the part of Escrow Agent arising out of or
in connection with its carrying out of its duties hereunder.  The foregoing
indemnities shall survive the resignation or replacement of Escrow Agent or the
termination of this Agreement.


5.4  In the event of a dispute between Seller and Buyer concerning the release
or other disposition of the Escrow Instruments, the Escrow Agent may commence an
action in interpleader and deposit the Escrow Instruments with the court in
which such action is pending and upon such deposit shall be absolved and
released from any liability with respect to the Escrow Instruments not caused by
the gross negligence or willful misconduct of the Escrow Agent.


6.  General.


6.1  Any notice or other communications required or permitted to be delivered to
any party under this Escrow Agreement shall be in writing, shall be addressed to
the party to which such notice is to be given at the address or facsimile
telephone number set forth beneath the name of such party below (or to such
other address or facsimile telephone number as such party shall have specified
in a written notice given to the other parties in accordance with the provisions
of this Section) and shall be deemed properly delivered, given and received on
the date of delivery when delivered by hand or by facsimile, one day following
deposit with an overnight delivery service, or two days following deposit with
the United States Postal Service, postage prepaid, when delivered by registered
mail.


 
To Seller:
c/o Cuming Corporation

225 Bodwell Corporation
Avon, MA 02322
Attention: John W. Cuming
Facsimile No. 508/580-0960


 
With copy to Seller’s counsel:
David J. Chavolla,

 
Casner & Edwards, LLP

303 Congress Street
Boston, Massachusetts 02210
Facsimile No. 617/426-8810


To Buyer:                                                          Deep Down,
Inc.
8827 W. San Houston Parkway N., Suite 100
Houston, TX 77040
Attention: Eugene L. Butler, Executive Chairman
Facsimile No. 281/517-5001


3

--------------------------------------------------------------------------------


 
With copy to Buyer’s counsel:
Jeffrey D. Hopkins

Looper, Reed & McGraw, P.C.
1300 Post Oak Boulevard
Houston, Texas 77056
Facsimile No. 713/986-7100


 
To Escrow Agent:
Casner & Edwards, LLP

303 Congress Street
Boston, Massachusetts 02210
Attention: David J. Chavolla
Facsimile No. 617/426-8810


6.2  This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.


6.3  This Escrow Agreement shall be construed in accordance with, and governed
in all respects by, the internal laws of The Commonwealth of Massachusetts
without giving effect to principles of conflicts of laws.


6.4  This Agreement shall be binding upon all parties and their respective
estates, successors and assigns.


6.5  Any term or provision of this Agreement may be amended, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a writing signed by
the party to be bound thereby.  The waiver by a party of any breach hereof or
default in the performance hereof will not be deemed to constitute a waiver of
any other default or any succeeding breach or default.  No failure or delay on
the part of any party to exercise any power, right, privilege or remedy under
this Agreement shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy.


6.6  The Escrow Agent may resign at any time by giving thirty (30) days’ advance
written notice thereof to the other parties hereto, but such resignation shall
not become effective until a successor escrow agent shall have been appointed
and shall have accepted such appointment in writing.  If an instrument of
acceptance by a successor escrow agent shall not have been delivered to the
Escrow Agent within such thirty (30) day period, the resigning Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent.


6.7  This Agreement shall terminate on the final release of all Escrow
Instruments.
 
 
 
 
 
 

 
4

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as a document under seal as of the date first above
written.

 
DEEP DOWN, INC.     
SELLER

 
 
 


By: /s/ Eugene L. Butler
Eugene L. Butler, Executive Chairman 
By:  /s/ John W. Cuming
John W. Cuming, as Sellers’ Representative
 
 
 
CASNER & EDWARDS, LLP
 
 
 
By: /s/ David J. Chavolla
David J. Chavolla
A Partner


           




 


5

--------------------------------------------------------------------------------





